Order entered July 8, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-01106-CR

                 JEROME ANTWONE SMITH, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

                  On Appeal from the 354th District Court
                           Hunt County, Texas
                       Trial Court Cause No. 32030

                                   ORDER

     Before the Court is appellant’s July 2, 2021 motion for an extension of time

to file his pro se response to the Anders brief filed by appointed counsel. We

GRANT the motion and ORDER appellant’s pro se response due by September

2, 2021. We DIRECT the Clerk to send a copy of this order to Mr. Jerome

Antwone Smith, TDCJ #02332698, Cleveland Correctional Center, P.O. Box 1678,

Cleveland, TX 77328.

                                           /s/   ERIN A. NOWELL
                                                 JUSTICE